Clakksojst, J.
All who are present, either actually or constructively, at the place of the crime, and are either aiding, abetting, assisting or advising its commission or are present for such purpose, are principals in the crime. S. v. Gaston, 73 N. C., 93; S. v. Jarrell, 141 N. C., 722; S. v. Cloninger, 149 N. C., 567; S. v. Baldwin, 193 N. C., 566.
In S. v. Ford, 175 N. C., at p. 800, the law is stated: “The doctrine of recent possession, as applied in the trial of indictments for larceny, frequently leads to the detection of a thief, when without it the guilty would go free, but the temptation to shift evidence of guilt from one to another, and the ease with which stolen property may be left- on the premises of an innocent person, make it imperative that the doctrine be kept within proper limits, and as Lord Hale says, 2 Pleas of the Crown, 289, ‘It must be warily pressed.’ . . . The presumption, when it exists, is one of fact, not of law, an'd is stronger or weaker as the possession is more or .less recent and as the other evidence tends to show it to be exclusive. S. v. Rights, 82 N. C., 675; S. v. Record, 151 N. C., 697.”
In S. v. Hullen, 133 N. C., 656-660, speaking to the subject: “If recent possession of the stolen goods is evidence that defendant committed the larceny it must also of necessity be evidence of the fact that the defendant broke and entered the house, because it is evident that the larceny was committed in the house by the person who broke and entered it, and there is no evidence that it was committed in any other way. S. v. Graves, supra (72 N. C., 482).” S. v. Williams, 187 N. C., 492; S. v. White, ante, 1.
In 9 C. J., p. 1082, it is said: “Proof of possession of defendant, shortly after the burglary, of goods stolen at the time of the burglary, is to be considered by the jury, and if unexplained, and if breaking a.nd entry by some one is shown, will be sufficient, when accompanied by other circumstances tending to connect him with the commission of the offense, to warrant conviction, although the other evidence might not alone be sufficient. In the note below reference is made to cases in which the evidence of possession of stolen property, together with other circumstances, was held sufficient to sustain a conviction.” A case in the U. S. Court and cases in twenty-one States of the Union are cited in support of the above principle. S. v. Hullen, supra, is cited.
*531We have examined tbe evidence with care and the charge of the court below. The evidence as to the breaking and entering on the part of the defendants is circumstantial. The goods were stolen Thursday evening, and some three days afterwards were found in the possession of defendants according to the officers, about 1 or 2 o’clock Monday morning. The defendants lived in the vicinity of the house that had been burglarized. The stolen goods, perhaps, could not he carried easily by one person. Before being taken to Lambert’s house, they had been lying out — the sacks were wet. The property of another that was stolen in the vicinity was found in the house where the goods in controversy were found, all defendants being present. When the goods were found, conflicting statements were made by defendants. The general reputation of defendants was bad. All these and other circumstances, we think, sufficient evidence to he submitted to the jury for them to pass on as to a joint enterprise of all the defendants in the burglary. The probative force was for the jury to determine.
Taking the charge as a whole, we think the court below charged the law correctly in regard to circumstantial evidence. The rule of reasonable doubt was frequently applied, and on the whole evidence the charge on recent possession of stolen goods as evidence of breaking and entering, we cannot hold as reversible error. We cannot say the charge of the court impinged on C. S., 564.
We have carefully read the record and briefs, and we find no reversible error.
No error.